Citation Nr: 1136644	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left leg disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and M.E.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran was a member of the Texas Army National Guard from March 1964 to February 1965, during which he had a period of active duty for training (ACDUTRA) from June to December 1964.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  At the hearing, the Veteran submitted additional evidence, along with a written waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2011).

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for PTSD, a left leg disability, and a heart condition.  These issues are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1967 rating decision, the RO denied service connection for a heart condition.

2.  In December 2006, the Veteran requested reopening of his claim of service connection for a heart condition.  

3.  Evidence received since the final March 1967 rating decision includes official service department records, in existence and not previously associated with the claims file, and relating to the Veteran's heart condition.


CONCLUSIONS OF LAW

1.  The March 1967 rating decision denying service connection for a heart condition is final.  38 U.S.C. § 4005(c) (1964) (currently 38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967) (currently 38 C.F.R. §§ 3.104, 20.1103 (2011)).

2.  The issue of entitlement to service connection for a heart disorder is reconsidered.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Background

In March 1964, the Veteran underwent medical examination in connection with his enlistment in the Texas Army National Guard.  The report of that examination is negative for pertinent complaints or abnormalities, as is a report of medical history completed by the appellant in connection with the examination.  

Service treatment records (STRs) corresponding to the Veteran's period of ACDUTRA are entirely negative for complaints or findings of a heart condition.  According to a December 1964 Consultation Sheet, the Veteran was referred for evaluation after a heart murmur had been discovered during a medical examination conducted in connection with his release from ACDUTRA.  On consultation in the specialty clinic, he denied a history of heart disease and acute rheumatic fever.  It was noted that he exhibited good exercise tolerance and good general health.  A murmur was detected on physical examination.  An EKG showed a minimal right axis deviation.  X-ray studies showed pulmonary outflow enlargement.  

Personnel records show that the Veteran was medically discharged from the Texas Army National Guard in February 1965.  

In January 1967, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a heart condition.  

In connection with his claim, the Veteran underwent VA medical examination in February 1967, at which he reported that he had been medically discharged from service as a result of a heart murmur.  He denied having any symptoms.  A prolonged coarse apical and presystolic murmur was detected on clinical examination.  Diagnostic studies, including an EKG and a chest X-ray, were negative.  The diagnosis was heart disease, undiagnosed type, manifested by presystolic murmur and suggestive apical diastolic murmur, Class I - II.  

Based on the evidence delineated above, in a March 1967 rating decision, the RO denied service connection for undiagnosed type heart condition manifested by apical and presystolic heart murmur.  The RO noted that the only heart condition noted in service or on current examination was a heart murmur, with no history of rheumatic fever during service.  The RO concluded that there was no basis upon which to grant service connection based on such evidence.  The Veteran was notified of the RO's decision and his appellate rights in a March 1967 letter, but he did not perfect an appeal within the applicable time period.  

In December 1994, the Veteran submitted an application for nonservice-connected pension benefits, claiming that he was unable to work as a result of a heart condition.  In connection with his claim, the RO obtained VA hospitalization records, dated from April to November 1994.  In pertinent part, these records show that the Veteran had been hospitalized on several occasions during this period in connection with alcohol dependence.  During the course of admission, he was also noted to have a history of alcoholic encephalopathy and rheumatic heart disease.  

In December 2006, the Veteran submitted claims of service connection for additional disabilities, including a heart condition manifested by a murmur, mitral valve prolapse.  In connection with his claims, the RO requested VA clinical records identified by the Veteran, including records from the Big Springs VA Medical Center for the period from November 1986 to December 1996.  

In response to the RO's request, the Big Springs VAMC forwarded VA clinical records dated from May 1994 to October 1997.  Amongst the VA clinical records provided were private clinical records showing that the Veteran had been hospitalized at Odessa Medical Center Hospital in May 1996 in connection with his complaints of chest pain.  He underwent extensive evaluation, including chest X-ray, EKG, cardiac catherization, coronary arteriography, and left ventriculography.  The results of the studies were normal and the Veteran was diagnosed as having noncardiac chest pain.  

Also amongst the VA clinical records received from the Big Springs VAMC was a copy of a January 1965 Medical Board report showing that the Veteran had been hospitalized for evaluation at Fort Polk, Louisiana, after he was found to have a heart murmur during a separation physical.  It was noted that although he remained asymptomatic, he was transferred to Brooke Army Hospital at Fort Sam Houston, Texas, for additional evaluation.  During his period of hospitalization at Fort Sam Houston, the Veteran underwent additional evaluation, including cardiac catheterization.  He was determined to have congenital heart disease, asymptomatic, pulmonary stenosis, without ventricular hypertrophy or myocardial insufficiency, with abnormal EKG showing right axis deviation, cardiac class I-A.  The Medical Board report concluded that the Veteran was unfit for duty as a result of this condition.  It was further determined that it had existed prior to enlistment, and had not been incurred in the line of duty.  

Also received were additional VA clinical records from the Dallas VA Medical Center dated to June 2010 showing notations of hypertension, as well as a history of mitral valve prolapse and cardiac arrhythmia.  

At his July 2010 Board hearing, the Veteran testified that he had developed rheumatic heart disease as a result of a fever he had as a child.  He indicated that despite this condition, he was determined to be fit for service.  At his discharge, however, he was found to have a heart murmur and was sent to Brooke Army Hospital for a Medical Board.  The Veteran testified that it was his belief that his military training had aggravated his preexisting heart condition.

Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c) (2011).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The term "active military, naval, or air service" includes "active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (2011); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -- do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to a claim where the Veteran served only on ACDUTRA and had not established any service-connected disabilities from that period); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001) (noting that "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

VA must consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As set forth above, the Veteran claim of service connection for a heart condition was denied by the RO in a March 1967 rating decision.  Although the Veteran was duly notified of the RO's decision as well as his appellate rights, he did not perfect an appeal of the decision within the applicable time period.  Thus, the RO's decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

As set forth above, however, the additional evidence received since the March 1967 rating decision denying service connection for a heart condition includes official service department records that existed but had not been previously associated with the claims file.  Where new evidence consists of additional records from the service department, the former decision will be reconsidered.  In accordance with 3.156 (a), (c), therefore, the March 1967 rating decision must be reconsidered.  

Although the Veteran's claim is reconsidered, the evidence is not sufficient to allow the grant of the benefits sought.  See e.g. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  For the reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

The claim of entitlement to service connection for a heart condition is reconsidered.  


REMAND

As a preliminary matter, the Board notes that the Veteran's STRs appear to be incomplete.  As noted, VA clinical records received by the RO included a copy of a January 1965 report of a Medical Board examination conducted at Brooke Army Hospital at Fort Sam Houston, Texas.  This record was not included in the service treatment records originally provided by the service department.  It therefore appears that there are additional STRs available.  

Under the VCAA, VA is required to obtain relevant records from a Federal department or agency, including STRs.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Indeed, VA is required to make "as many requests as are necessary" to obtain such records and may end its efforts "only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  Given the history discussed above, additional efforts are necessary to ensure that VA's duty to assist has been met.  

Second, the Board notes that there appear to be outstanding VA clinical records pertaining to the Veteran.  The Board notes that the record contains a VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, indicating that the Veteran was hospitalized at the Dallas VAMC in September 1976 in connection with complaints of chest pain.  The earliest records from the Dallas VAMC currently associated with the claims folder are dated in April 1994.  

Another VA Form 10-7131 appears to indicate that the Veteran was hospitalized at the VAMC in Big Springs, Texas, in December 1986.  These records have not been associated with the record on appeal.  The earliest records from the Big Springs VAMC currently associated with the claims folder are dated in May 1994.  The Board notes that the record does document efforts of the part of the RO to obtain records from the Big Spring VAMC dated from November 1986 to May 1994.  See June 12, 2007 Formal Finding of Unavailability.  Since that time, however, the Veteran has reported that he has been advised that such records have been associated with his medical records at the Dallas VAMC.  

Again, the duty to assist requires that VA make "as many requests as are necessary" to obtain relevant VA clinical records and may end its efforts "only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Given the history discussed above, additional efforts are necessary to ensure that VA's duty to assist has been met.  

Third, the record on appeal shows that the Veteran began receiving disability benefits from the Social Security Administration (SSA) in May 1997, apparently secondary to a psychiatric disability and a heart disability.  VA is required to obtain relevant records from a Federal department or agency, including SSA.  See 38 C.F.R. § 3.159(c)(2) (2010); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  Given the nature of the claims at issue, SSA records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Fourth, under the VCAA, VA's duty to assist includes obtaining a medical examination or opinion if necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination is now necessary regarding the claims for service connection for a left leg disability and a heart disability.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Here, the record on appeal contains medical evidence documenting a current heart disability and left leg disability.  Additionally, STRs document leg complaints and a heart condition, and the record contains lay evidence continuity of symptomatology since service.  Accordingly, examinations are required.

Finally, with respect to the claim of service connection for PTSD, the Veteran contends that he developed PTSD as a result of several in-service experiences, including combat experiences and coming under mortar attack while stationed in Vietnam.  Additionally, at his July 2010 Board hearing, the appellant testified, under oath, that he had witnessed the death of a fellow service member, J.R., in Da Nang, Vietnam, in approximately July of 1964.  The Board notes, however, that the Veteran's service personnel records affirmatively show that he did not serve in Vietnam during this period or at any point during his period of ACDUTRA.  Moreover, his personnel records reflect that the Veteran's only period of active service was a period of ACDUTRA in the Texas Army National Guard from June to December 1964.  Service personnel records affirmatively note that the Veteran had no other active service.  

In addition to stressors relating to claimed Vietnam service, however, the Veteran has alleged that in January or February 1964, while he was in boot camp at Fort Polk, Louisiana, he witnessed the death of another soldier who was killed after he was shot by an M-60 on an infiltration course.  Because the Veteran has not previously reported this stressor, the RO has not yet had the opportunity to conduct the necessary evidentiary development, including attempting to obtain corroboration of this claimed stressor.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate government records repository and request all available service treatment and personnel records pertaining to the appellant's service in the Texas Army National Guard from March 1964 to February 1965, including any records of inpatient medical treatment at Brooke Army Medical Center at Fort Sam Houston, Texas, or Fort, Polk, Louisiana, between December 1964 and February 1965.  Document for the claims file which repositories were contacted and why any particular repository was contacted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Contact the Dallas VAMC and request all available clinical records pertaining to the Veteran for the period from September 1976 to April 1994, to include any records from the Big Springs VAMC for the period from November 1986 to May 1994, which may have been integrated into the records at the Dallas VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, resulting in an award in May 1997.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran's and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

4.  Request the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran alleged stressor of witnessing the death of a soldier shot by an M60 on an infiltration course at Fort Polk, Louisiana, between January and February 1964.  If such records are not available or are incapable of verification this should be noted by the JSSRC and such notation included in the claims file.

5.  After the records above are secured and associated with the claims folder, provide the Veteran with an appropriate examination to determine the etiology of any current leg disorder.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it at least as likely as not (50 percent or greater probability) that any diagnosed leg disability was caused or aggravated by the active service.  The examiner must address the in-service leg complaints and the Veteran's lay statements regarding his leg symptoms since service.  

6.  After the records above are secured and associated with the claims folder, provide the Veteran with an appropriate examination to determine the etiology of any current heart condition.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion as to the following:  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's heart condition preexisted his period of ACDUTRA?  If so, is it at least as likely as not (a 50 per cent or greater probability) that the condition was aggravated beyond the natural progression of the disorder during such service?  If a heart condition did not preexist service, the examiner must provide an opinion regarding whether any current heart condition is at least as likely as not (a 50 percent or greater probability) causally related to his ACDUTRA.

7.  If, and only if, the RO determines that the evidence establishes the occurrence of any alleged in-service stressor, a VA psychiatric examination to determine whether the Veteran has PTSD as a result of such stressor must be provided.  The claims file must be made available to and reviewed by the examiner.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The RO must provide the examiner a summary of the corroborated stressor(s), and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  The examination report must include a detailed account of all pathology found to be present.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The report of examination should include a complete rationale for all opinions expressed. 

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


